 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
 8
                           WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 9

10         UNITED STATES OF AMERICA,
                                                       CASE NO. MJ19-5244-MLP
11                             Plaintiff,
                                                       DETENTION ORDER RE:
12               v.                                    ALLEGATIONS OF VIOLATION
                                                       OF CONDITIONS OF BOND
13         JESSE SOOCEY,

14                             Defendant.

15

16         THIS MATTER comes on for an initial hearing on the Petition of the United

17 States Probation Office alleging that the defendant has violated the conditions of

18 supervision on pretrial bond. The government made a motion for detention.

19         The government appears by phone through Assistant United States
           Attorney Gregory Gruber.
20
           The defendant appears by video conference personally and is represented
21         by counsel, Assistant Federal Public Defender Colin Fieman, who appears
           by phone.
22

23
           The U.S. Probation Office, Pretrial Services Officer Ben Beetham, appears
24         by phone. Pretrial Services has filed (Dkt.30, 33) a petition and


     DETENTION ORDER RE: ALLEGATIONS OF
     VIOLATION OF CONDITIONS OF BOND - 1
 1         supplemental violation report alleging violations #1 through #3 of the terms
           and conditions of supervision (terms and conditions imposed by Magistrate
 2         Judge David Christel, Dkt. 28, 29). The defendant has been advised of the
           allegation(s).
 3

 4
          The Court schedules a hearing on the petition concerning all violations (1-
 5 5) to be held at the time, place, and date below:

 6                Date of hearing: April 7, 2020 before the Honorable J. Richard Creatura,

 7         United States Magistrate Judge, United States District Court, 1717 Pacific

 8         Avenue, Tacoma, Washington 98402

 9                Time of hearing: 1:30 PM

10         IT IS ORDERED that the defendant

11         __ Be released on an appearance bond, subject to the terms and conditions
           set forth thereon.
12
           X Be detained because Mr. Soocey poses a serious risk of flight and
13         potential for danger to the community, and there is no condition or
           combination of conditions that would reasonably ensure community safety
14         or Mr. Soocey’s appearance for court, including the upcoming revocation
           hearing. Under 18 U.S.C. Section 3148, if there is probable cause to believe
15         that the defendant has committed a federal, state, or local crime while on
           release pending trial, a rebuttable presumption of detention applies. The
16         Court also considered the factors that are to be weighed in determining
           whether a defendant should be detained pending trial, 18 U.S.C. Section
17         3142 (g).

           The Court reviewed the allegations and considered the arguments and
18
           information presented by both parties, and by United States Probation and
           Pretrial Services during the detention hearing. The Court finds by a
19
           preponderance of the evidence that Mr. Soocey is a risk of flight or risk of
           failure to appear, because the Pretrial Services petition indicates he
20
           absconded from supervision and changed his residence on or about March
           10, 2020. Dkt. 31. In addition, Mr. Soocey allegedly failed to report for drug
21
           testing on March 12, 2020. Dkt. 31. According to the supplemental report,
           a urinalysis report shows that the national lab confirmed Mr. Soocey’s
22
           sample (taken March 6, 2020) tested positive for methamphetamine. Dkt.
           33 at 2.
23

24

     DETENTION ORDER RE: ALLEGATIONS OF
     VIOLATION OF CONDITIONS OF BOND - 2
 1

 2         It is therefore ORDERED:

 3         (1)    Defendant shall be detained pending the hearing before Judge Creatura

 4 on April 7, 2020 and committed to the custody of the Attorney General for confinement

 5 in a correctional facility separate, to the extent practicable, from persons awaiting or

 6 serving sentences, or being held in custody pending appeal;

 7         (2)    Defendant shall be afforded reasonable opportunity for private

 8 consultation with counsel;

 9         (3)    On order of a court of the United States or on request of an attorney for

10 the Government, the person in charge of the correctional facility in which Defendant is

11 confined shall deliver the defendant to a United States Marshal for the purpose of an

12 appearance in connection with a court proceeding; and

13         (4)    The Clerk shall provide copies of this order to all counsel, the United

14 States Marshal, and to the United States Probation and Pretrial Services Officer.

15

16         Dated this 31st Day of March 2020


                                                     A
17

18                                                   Theresa L. Fricke
                                                     United States Magistrate Judge
19

20

21

22

23

24

     DETENTION ORDER RE: ALLEGATIONS OF
     VIOLATION OF CONDITIONS OF BOND - 3
